Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 01/20/2021 is acknowledged.
3.	Claims 21-42 are pending and under consideration.
4.	The following rejections are necessitated by the amendment filed on 01/20/2021.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 21-41 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brazilian Patent No. PI 0404861-0 A (PTO-892 mailed on 12/24/2020; Reference N) as evidenced by its English language translation (PTO-892 mailed on 12/24/2020; Reference U) for the same reasons as set forth in the Office Action mailed on 12/24/2020.
Brazilian Patent No. PI0404861A teaches obtaining Secretory Immunoglobulin A (SIgA) extracted from human breast milk and human colostrum, for oral administration with clinical indications for primary or secondary cases of immunodeficiency, immunosuppression, intoxications, infections by toxigenic or pathogenic microorganisms, as well as premature and newborn babies with very low weight, aiming to confer passive immunization to these individuals (In particular, page 1 of the translation). 
Samples of breast milk and human colostrum obtained from mothers consulted about willingness to donate including donations to a human milk bank (predetermined geographic area) are mixed to form pools.  The method of obtaining the immunoglobulin comprises removing 
The milk and colostrum pools are centrifuged between 1,800 to 3,000 g for >15 minutes at a temperature of 1 to 20[Symbol font/0xB0]C followed by the careful separation of the liquid phases with the aid of a Pasteur pipette, as shown in Figure 1. The removal of unwanted components from the pool of breast milk and human colostrum is carried out by acidifying the liquid phases obtained by adding an organic acid such as citric acid, acetic acid, lactic acid, and the like, as shown in Figure 1 on pages 52-53 of the translation. Acidification must be carried out simultaneously with a constant homogenization of the material. The pH should be monitored until it reaches a limit between 3.0 to 6.0. Subsequently, the pools must be kept at rest for 0.5 to 4 hours under refrigeration. (In particular, pages 11-12 of the translation).
After resting, the pools are centrifuged between 10,000 g and 20,000 g for a maximum period of 60 minutes under refrigeration. The colostrum and human breast milk serums thus obtained are then subjected to a stage of filtration of the liquid phases in one of the following filtration methods: filtration by filter paper, filtration by membrane filtration, filtration by activated carbon. The filtration step can also be carried out under gravity or pressure, and the pH must be adjusted between 5.0 to 9.0. After filtration, the colostrum and human breast milk sera thus obtained must be stored at a temperature between -10 to -80°C. (In particular, pages 11-12 of the translation).
Subsequently the sIgA was obtained by ammonium sulfate precipitation. Ammonium sulfate can be used in the form of a saturated liquid solution or in the form of a solid salt. After obtaining pools of colostrum and human breast milk, they are processed to remove unwanted substances from colostrum and human breast milk. Among the unwanted substances are lipids 
The preparations containing SIgA, obtained with the different developed methods, are submitted to analysis of the evaluation of the yield, purity and presence of contaminants. Followed by tests to assess the reactivity of isolated antibodies to various microorganisms as 
The recitations of :“intact antibodies representing more than 81% of total antibodies”; “the total antibodies comprising the intact antibodies and degraded antibodies”; “the composition having stability at 25[Symbol font/0xB0]C for at least 14 days”; “wherein the intact antibodies represent at least 88% of the total antibodies”;  “a pooled composition of antibodies with at least 90% purified human IgA”; “wherein endotoxin reduction in the composition is at least 69% relative to the sample immediately prior to chemical purification”; and “wherein endotoxin reduction in the composition is 69-88% relative to the sample immediately prior to chemical purification” of claims 21-41 are inherent in the reference compositions.   The specification does not disclose any purifications steps that would distinguish the purification steps of the prior art, so if the claimed compositions, made by the disclosed and claimed methods have these characteristics, then so do the prior art compositions.  The knowledge of these intrinsic properties of the antibody preparation do not provide the basis for patentability. See Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999) "Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art... However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer. "The Court further held that "this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art". See In re Cruciferous Sprout Litigation, 301 F.3d 1343, 64 USPQ2d 1202 (Fed. Cir. 2002).

Applicant’s arguments filed on 01/20/2021 have been fully considered but are not found persuasive.
Applicant argues:
The Brazilian patent and the Office’s summary of the Brazilian patent’s methodology conclude with the statement that “[d]ialyzed materials are preparations containing SlgA and must be kept at a very low temperature between -10 to -80°C.” See Office Action page 5; Brazilian Patent page 13.

The claimed methods result, in contrast, in compositions that are “stable at 25°C for at least 14 days.” See, e.g., language of claim 27; published specification at paragraphs [0020]-[0021], The Brazilian patent requires that the milk and colostrum samples be kept cool during preparation and that the final product must be kept at a very low temperature between -10 to -80°C.

The Brazilian patent further teaches that three decontamination methods can be used: pasteurization at 62.5 °C for 30 minutes, pasteurization at 60 °C for 10 hours, or filtration using a 0.22pm filter. See page 26-27. The instant methods require the use of non-pasteurized milk or colostrum. Additionally, a 0.22pm filter is not sufficient to remove endotoxins which are about 10 kDa in size, which is about 1.42. nm. See instant claims 37 and 41.

The claimed compositions and the compositions of the Brazilian patent have very different properties. For example, the instantly claimed methods result in a composition that is stable at 25°C (room temperature) for at least 14 days, while the Brazilian patent results in a composition that “must be kept at a very low temperature between -10 to -80°C”, strongly suggesting that the composition would suffer loss of stability if stored at room temperature. Furthermore, the instant claims use unpasteurized, non-filtered samples, while the Brazilian patent teaches the pasteurization or filtration of samples. See, e.g., page 26, paragraphs 3-4. As described in Applicants last response heat-based pasteurization is known in the art to degrade antibodies. See pages 8-9 of Applicant’s Response dated November 11, 2020, and Mane Declaration at paragraph 11 (of record). Therefore the claimed methods and products are necessarily different than those described in the Brazilian patent.

The Office has not provided a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. In fact, the methods of the Brazilian patent and the instantly claimed methods are different methodologies that result in different products. The Office has not established a prima facie case 

	It remains the Examiner’s position that the reference teachings anticipate the claimed invention.  If the claimed composition prepared by the claimed method has the properties of of being stable at 25[Symbol font/0xB0]C for at least 14 days, then so does the prior art composition because the prior art teaches the claimed composition made by the claimed method.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
The claim language and limitations do not result in a manipulative difference in the method steps and composition when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 

	Furthermore, the reference teaches “Dialyzed materials are preparations containing SIgA and must be kept at a very low temperature between -10 to 80[Symbol font/0xB0]C for later analysis.” and not “Dialyzed materials are preparations containing SIgA and must be kept at a very low temperature between -10 to 80[Symbol font/0xB0]C” as asserted by Applicant.  The further analysis includes analyzing the samples for bacterial and viral contamination amongst other analysis methods and as the reference teaches, the antibody samples must be kept at low temperatures for those analytical methods.  The reference does not teach that the compositions have to be kept at those temperatures for use or for any other reason.  
	Applicant’s arguments about pasteurization are not persuasive.  The reference teaches pasteurization as an analytical method to determine which purification method was the most effective.  The claims are anticipated before this analytical method is performed on the purified samples.  Furthermore, in addition to pasteurization, the reference teaches that tests for microbial decontamination of the preparations were carried out using techniques “not limited to pasteurization, filtration and sterilization by U.V. light”.  Additionally, contrary to Applicant’s assertion there is no motivation to pasteurize purified antibody samples to be used to treat disease which is the purpose of purifying the antibodies from the samples in the first place.  Pasteurization was taught in the reference as a way of determining the purity of the samples 
	The rejection is maintained for reasons of record.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 27 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Brazilian Patent No. PI 0404861-0 A (PTO-892 mailed on 12/24/2020; Reference N) as evidenced by its English language translation (PTO-892 mailed on 12/24/2020; Reference U).
Brazilian Patent No. PI 0404861-0 A has been discussed supra.	
The claimed invention differs from the prior art in the recitation of the method of claim 27 further comprising “passing the sample through an antibody affinity column” of claim 42.
Brazilian Patent No. PI 0404861-0 A teaches that there are various methods for the isolation of serum immunoglobulins found in the literature and the reference specifically teaches that passage of the product from which immunoglobulin is desired to be isolated and its subsequent elution from the column.  The reference teaches in Figure 5 an example purifying a colostrum sample with ammonium sulfate solution and passing the sample through an antibody affinity column.

It would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to determine optimize the purification procedure because different purification procedures are art-recognized result-effective variables which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal purification procedure using a combination of well known techniques is well within the purview of one of ordinary skill in the art at the time the invention was made and lend no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.    It is especially obvious to determine the optimal technique with the motivation to use a particular technique which generates superior results. 
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill 


9.	No claim is allowed.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
February 20, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644